                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   JANE DOE, a minor, by and through her
                                                                         11   parent and Guardian ad Litem, S. Ringer, and
United States District Court




                                                                              JOHN DOE, a minor, by and through his                           No. C 18-06211 WHA
                                                                              parent and Guardian ad Litem, A. Valdenegro,
                               For the Northern District of California




                                                                         12
                                                                         13                  Plaintiffs,
                                                                                                                                              ORDER GRANTING
                                                                         14     v.                                                            ADMINISTRATIVE MOTION
                                                                                                                                              TO PERMIT GUARDIAN AD
                                                                         15   LAKEPORT UNIFIED SCHOOL DISTRICT;                               LITEM TO PROCEED UNDER
                                                                              KELSEYVILLE UNIFIED SCHOOL                                      PSEUDONYM AND
                                                                         16   DISTRICT; and DOES 1 through 50,                                GRANTING IN PART AND
                                                                              inclusive,                                                      DENYING IN PART REQUEST
                                                                         17                                                                   TO FILE UNDER SEAL
                                                                                             Defendants.
                                                                         18                                                   /

                                                                         19          In this action brought under the common law, the California Education Code, the
                                                                         20   Government Code, Title IX, and other statutes, both plaintiffs, by and through their guardians
                                                                         21   ad litem, request that their guardians ad litem be permitted to proceed under the pseudonym of
                                                                         22   their first initial and last name and that their declarations be filed under seal (Dkt. Nos. 27, 28).
                                                                         23
                                                                         24          There is a strong public policy in favor of openness of our court system, and that the
                                                                         25   public is entitled to know to whom we are providing relief. See Kamakana v. City & Cnty. of
                                                                         26   Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). Parties may proceed under fictitious names,
                                                                         27   however, if anonymity is necessary “to preserve privacy in a matter of a sensitive and highly
                                                                         28   personal nature.” Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir.
                                                                              2000) (citation omitted). A party requesting to remain anonymous must make an affirmative
                                                                          1   showing that the party’s need for anonymity outweighs prejudice to the opposing party and the
                                                                          2   public’s interest in knowing the party’s identity. Ibid.
                                                                          3          This litigation involves minor plaintiffs’ sexual assault. Plaintiffs argue that disclosure
                                                                          4   of plaintiffs’ identity, accessible through a simple name search, could result in subsequent
                                                                          5   stigma that would follow plaintiffs for the rest of their lives. Plaintiffs further contend that
                                                                          6   because their guardians in this action are their parents, the disclosure of their guardians’
                                                                          7   identities would in effect reveal their own identities. By disallowing the minimal degree of
                                                                          8   anonymity sought here by plaintiffs, future sexual assault victims would likely be deterred
                                                                          9   from pursuing action in the courts. Such a policy runs counter to the public interest. Notably,
                                                                         10   defendants do not object to plaintiffs’ petitions.
                                                                         11          Given the sensitive nature of the subject matter of these proceedings and that plaintiffs
United States District Court
                               For the Northern District of California




                                                                         12   are minors, for the time being, plaintiffs’ petitions that their guardians proceed using their first
                                                                         13   initial and last names are GRANTED. In future filings, plaintiffs shall revise the case caption so
                                                                         14   that it is in accordance with this order. The undersigned judge will revisit this determination if,
                                                                         15   as the action proceeds, it becomes clear that plaintiffs’ need for anonymity no longer
                                                                         16   outweighs the public’s interest in knowing their identities.
                                                                         17          As to plaintiffs’ request that the supporting declarations by their guardians be filed
                                                                         18   under seal, those requests are GRANTED IN PART AND DENIED IN PART. Plaintiff’s request to
                                                                         19   file under seal the unredacted declaration of plaintiffs’ guardians are GRANTED as to the
                                                                         20   guardians’ first name and signature, but DENIED as to the guardians’ last name. Going
                                                                         21   forward, a specific court order is required each time plaintiff seeks to redact personal
                                                                         22   information. See Local Rule 79-5(b).
                                                                         23
                                                                         24          IT IS SO ORDERED.
                                                                         25
                                                                         26   Dated: November 7, 2018.
                                                                                                                                         WILLIAM ALSUP
                                                                         27                                                              UNITED STATES DISTRICT JUDGE
                                                                         28


                                                                                                                                   2
